Sweeney, J.,
concurring in judgment only, and dissenting in part. While I concur in the majority’s decision with respect to appellant’s status as a public official, and that appellant failed to prove that the article in issue was written with actual malice, I must dissent from the majority’s nullification of our very recent opinion in Milkovich v. News-Herald, (1984), 15 Ohio St. 3d 292. In addition to the well-reasoned points raised by Chief Justice Celebrezze and Justice Clifford Brown, I wish to make several of my own observations.
The majority opinion chides the Milkovich majority for not resting its decision on any particular rule, and then sets forth a nebulous “totality of circumstances” test that pretends to establish an analytical framework for resolving controversies dealing with the fact-opinion dichotomy. The central problem with the test provided by the majority is that it tumbles into the very pitfalls that it claims should be avoided.
In exploring the nuances of the majority’s test, we find that with respect to the first factor, the majority readily concedes that the language used in the instant article, standing alone, “would have stated a valid cause of action.” Thus, this factor does not fortify the majority’s final conclusion in any way.
The second factor employed by the majority, i.e., whether the allegedly libelous statements made are verifiable, is inherently suspect, especially in light of the facts of the cause sub judice. The majority’s flawed analysis under this factor would require appellant to press perjury charges against himself in order to gain an acquittal, and then, if successful, commence the instant libel action. The absurdity inherent in this factor is further revealed by the fact that even if appellant were to be acquitted of perjury, it would not necessarily make appellees more likely to be liable for defamation, since each action would entail differing burdens of persuasion.
Turning to the third factor enunciated by the majority, we find confusion and inconsistency throughout its reasoning. The majority chastises this court’s opinion in Milkovich, supra, for being conclusory, and then turns around and engages in the type of conclusory analysis that it condemns! The majority spends much time discussing the relevancy of labeling or “language of apparency,” but fails to judiciously scrutinize the content of the article in issue. Although the majority is correct in stating that the author of the article was undeniably biased, it fails to carefully consider the ramifications of the message the author is conveying.
In my view, the instant article sets forth both assertions of fact and *267the opinions of its author. In essence, the author states as fact that he attended the wrestling match and the OHSAA hearing, and that Dr. Meyer was present at the due process hearing. After quoting Meyer concerning Milkovich’s and Scott’s testimony (a quote which Meyer denies making), the author asserts that anyone who attended the wrestling meet knows in his heart that Milkovich and Scott lied under oath at the due process hearing. Such, in my mind, is clearly an assertion of fact.
While the majority is “mindful” of Judge Friendly’s observation that, “[i]t would be destructive of the law of libel if a writer could escape liability for accusations of crime simply by using, explicitly or implicitly, the words ‘I think,’ ” Cianci v. New Times Publishing Co. (C.A. 2, 1980), 639 F. 2d 54, 64, the majority fails to effectively and seriously reconcile this ideal in relation to the article in issue. In this vein, I believe that this court should reaffirm the principles articulated in Milkovich, supra, and apply the rationale supplied by the court in Cianci, supra, along with the decisions rendered in Rinaldi v. Holt, Rinehart & Winston, Inc. (1977), 42 N.Y. 2d 369, 397 N.Y. Supp. 2d 943, 366 N.E. 2d 1299, certiorari denied (1977), 434 U.S. 969; and Gregory v. McDonnell Douglas Corp. (1976), 17 Cal. 3d 596, 131 Cal. Rptr. 641, 552 P. 2d 425.
Under the majority’s fourth factor, a veritable per se rule is created whereby anything defamatory that appears in the sports pages is automatically non-actionable. As with the other factors used in this new “test,” the “context” factor is full of self-contradictions and conclusions based on perfunctory and hollow analysis. Also, the majority scoffs at the notion of applying “a bright-line rule” to classify articles as being assertions of fact or opinion, and then curiously engages in the bright-line rule-making that it scorned in its third factor, by holding, inter alia, that “TD Says” means TD’s opinion, and essentially that anything appearing in the sports pages is, by definition, opinion. Particularly disturbing is the majority’s flippant remarks about sports writers and the people who read the sports pages. Such a tasteless and unwarranted attack is both haughty and snobbish.
In sum, the majority’s new “test” is in reality no test at all, because its components can be juxtaposed to forge any interpretation that the user of the “test” desires. I believe that the majority’s “test” is patently arbitrary, and too unreliable to be given this court’s imprimatur.
Equally flawed, in my view, is the concurring opinion that attempts to solve the fact-opinion distinction by suggesting that the print media label an article as an “editorial” or “opinion,” in order to signal readers that the article that follows is constitutionally protected. While such an approach would arguably add precision to the reconciliation of fact-opinion issues, it would necessarily be deficient since it is the content as well as the context of an article that assists the ultimate determination of whether a particular newspaper article presents a potentially redressable action in libel. As applied to the instant cause, even if I were to accept the *268majority’s premise that “TD Says” indicates that the article represents only the views of the author, I would still be unpersuaded that the accusations of perjury made by the writer should be unconditionally protected as the majority preaches. Again, I sincerely believe that the majority has seriously erred by refusing to place any legitimate weight on the cogent rationale adopted by this court in Milkovich, and set forth in Cianci, supra, and other like precedents.
With respect to the discussions of stare decisis, I find it somewhat amusing that some of my fellow justices have been forced to explain why this doctrine should not be applied in this cause. One of the concurring opinions states that stare decisis has no application vis-a-vis the Milkovich case because “a dearth of decisional law supports Milkovich and much case law militates a contrary conclusion.” Even if this assertion were correct, which it is not, such a rationale is wholly inadequate. Simply because there is a “dearth of decisional law” supporting a holding does not make such holding ill-conceived or untenable; otherwise, under the concurring opinion’s reasoning, Brown v. Board of Education (1954), 347 U.S. 483, should have been overruled shortly after its decision, since “much case law militates a contrary conclusion” in line with the prior ruling rendered in Plessy v. Ferguson (1896), 163 U.S. 537.
All of the foregoing notwithstanding, I am pleased that the flood of separate concurring opinions in this cause exalting the primacy of the First Amendment finally pays due reverence to the United States Constitution and the freedoms it is supposed to guarantee to our citizens. Given the wholesale destruction of the Fourth Amendment by this court in recent cases, perhaps this new-found enlightened reasoning employed today will now spread to other constitutional controversies.
In any event, it would be more satisfactory if some of the concurring majority would restrain the pompous discourse concerning the importance of freedom of the press, and dispense with the platitudes. A more thorough approach to constitutional analysis would lead them to the inevitable discovery that the framers of the Ohio Constitution were especially cognizant of the potential for abuse that could occur in the establishment of a free press, and that is why this guarantee was somewhat tempered with a modicum of guidelines. Section 11, Article I of the Ohio Constitution states in plain and concise language: “Every citizen may freely speak, write, and publish his sentiments on all subjects, being responsible for the abuse of the right; and no law shall be passed to restrain or abridge the liberty of speech, or of the press. * * *” (Emphasis added.)
Thus, several of the majority are careless when stating, in effect, that the right to a free press should never be encumbered with any checks whatsoever. Certainly the framers of the state Constitution did not share this view when they crafted the above-stated constitutional provision. Under Ohio law, responsibility for the abuse of the right to freely speak and publish obviously and necessarily includes the limitations established in the law of defamation.
*269Overall, several of the majority seem all too willing to forget the numerous reports we hear concerning individuals, some with great notoriety and others who are not so well known, who are libeled by certain sensationalistic gossip publications typically found at most grocery store checkouts. I do not really intend to single out those particular publications, because many are scrupulous about the limits inherent in the right to a free press, and are aware of the harm that can be wrought by a libelous attack or accusation. However, I do intend to drive home a point to those in the majority who seem to intimate that freedom of the press necessarily means total immunity from suit, regardless of the venom or falsity contained in a particular news item.
There is no one sitting on this court who does not appreciate and cherish our constitutional guarantee of a free press; however, such a guarantee carries with it a duty owed to the public to be responsible and truthful, as well as bold and provocative. When this duty is seriously breached, the law provides injured persons with a mode of redress, which is why the law of libel was designed in the first place.
In closing/! wish to emphasize the abundant respect that I hold for the members of the journalistic profession. These individuals perform a vital function in society by disseminating topical information and commentary to the populace. Unfortunately, as is the case in all professions, a very small minority sometimes exceeds the limits of propriety by inflicting irreparable harm to the reputation of others. I am sure that the overwhelming majority of journalists would agree that some type of redress is necessary in appropriate cases, in order to uphold the integrity and ideals of the journalistic profession. In such cases, we rely on the courts to insure that the important interests underlying the First Amendment and Section 11, Article I of the Ohio Constitution are weighed in combination with Section 16, Article I of the Ohio Constitution, which sets forth the state’s interest in compensating injury to the reputation of persons in our society. Gertz v. Robert Welch, Inc. (1974), 418 U.S. 323. Although such a task is, at times, extremely difficult, we must always strive for the attainment of equal justice for all under the law, in order to maintain those freedoms guaranteed in both the federal and state Constitutions. While a free press is essential to the maintenance of a truly democratic society, the right to a free press also guarantees implicitly, and in the case of the Ohio Constitution explicitly, the rights of the individuals who lack the means of counterargument to rebut defamatory statements which cause injury to their reputations.
Based on all the considerations heretofore discussed, I join the majority’s judgment in this case, but I dissent from its unnecessary, capricious and unwarranted disposal of Milkovich, supra.